Citation Nr: 1809031	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  11-31 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether the amount of overpayment of pension benefits in the amount of $42,848.00 is correct.

2.  Entitlement to waiver of recovery of disability benefits in the amount of $42,848.00.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to February 1971. 

These matters come before the Board of Veterans' Appeals (Board) from a December 2010 administrative decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, notifying the Veteran of his overpayment.  

In May 2013, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for the Veteran to be scheduled for his requested hearing before a Decision Review Officer (DRO) at the RO.  The Veteran was provided his DRO hearing in July 2016, and a copy of the hearing transcript is of record.  The appeal has now been returned to the Board.  The Board finds there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand).  

The DRO hearing transcript was added into the record following the most recent readjudication of this appeal by the AOJ in the July 2011 Statement of the Case (SOC).  To date, this pertinent evidence has not been reviewed by the AOJ, and no waiver from the Veteran or his representative was received.  However, the Board finds that the Veteran is not prejudiced by this lack of review by the AOJ, as, upon remand, the AOJ will be able to review the hearing transcript in the first instance during their readjudication of the issues.  Thus, a waiver for this evidence is not necessary at this time.  38 C.F.R. §§ 20.800, 20.1304 (2017).

This appeal was processed using the paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In a December 2010 administrative decision, the Debt Management Center informed the Veteran of his overpayment in the amount of $42,848.00.  In March 2011, the Veteran was informed that his request for a waiver of the overpayment was denied.  In April 2011, the Veteran filed a Notice of Disagreement (NOD), appealing both the validity of the debt and the denial of his waiver.  The AOJ issued a SOC in July 2011 regarding the denial of his waiver.  However, the AOJ has not yet issued a SOC on the validity of the debt issue.  When there has been an adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26 (2017).  The Board added the validity of the debt issue to the May 2013 remand and remanded the claim for a DRO hearing, which was provided in July 2016.  In the February 2018 Informal Hearing Presentation (IHP), the Veteran's representative pointed out that the validity of debt issue had not been fully addressed in the first instance by the AOJ (here, the Pension Management Center), to include a review of the recently added July 2016 DRO hearing.  The Board finds that a remand for issuance of an SOC on the validity of debt issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Regarding the waiver issue, in the February 2018 IHP, the representative requested that this issue be readjudicated by the Debt Management Center, following a review of the July 2016 DRO hearing transcript.  To date, this issue has not been readjudicated by the AOJ (here, the Debt Management Center) following this new evidence being added to the record.  While some evidence may be the subject of a waiver of consideration by the AOJ, this is only possible for evidence received after certification.  See 38 C.F.R. §§ 19.37(a) and (b), 20.1304(c) (2017).  Thus, the Board may not consider the evidence in the first instance and a remand is necessary to correct the due process error.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran's claims file to the Pension Management Center (PMC) or other appropriate entity.  The PMC must issue a SOC to the Veteran and his representative concerning the claim of whether the amount of overpayment of pension benefits in the amount of $42,848.00 is correct.  The SOC must discuss the July 2016 DRO hearing transcript.  The issue should not be certified or returned to the Board unless the Veteran or his representative submits a timely Substantive Appeal.

2.  After the above action is completed, forward the Veteran's claims file to the Debt Management Center (or other appropriate entity).  The Debt Management Center must issue a SSOC to the Veteran and his representative concerning the issue of entitlement to waiver of recovery of disability benefits in the amount of $42,848.00.  The SSOC must discuss the July 2016 DRO hearing transcript.  An appropriate period of time should be allowed for response before returning the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




